SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2011 o TANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 0-50472 NEW FRONTIER ENERGY, INC. (Exact name of small business issuer as specified in its charter) Colorado 84-1530098 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 1801 Broadway Suite 920, Denver, CO 80202 (Address of principal executive offices) (303) 730-9994 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act.Yes oNo x As of July 15, 2011, there were 68,774,635 shares of common stock outstanding. NEW FRONTIER ENERGY, INC. Index Part I - FINANCIAL INFORMATION Item 1 Financial Statements 2 Condensed Consolidated Balance Sheet at May 31, 2011 (unaudited) and February 28, 2011 2 Condensed Consolidated Statements of Operations (unaudited) for the three months ended May 31, 2011 and 2010 3 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended May 31, 2011 and 2010 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2 Management’s Discussion and Analysis or Plan of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 21 Item 4 Controls and Procedures 21 Part II - OTHER INFORMATION Item 1 Legal Proceedings 22 Item 1A Risk Factors 22 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3 Defaults Upon Senior Securities 22 Item 4 Submission of Matters of a Vote of Security Holders 22 Item 5 Other Information 22 Item 6 Exhibits 22 SIGNATURES EXHIBITS 1 NEW FRONTIER ENERGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS May 31, February 28, ASSETS (Unaudited) CURRENT ASSETS Cash $ $ Accounts receivable - Prepaid expenses Inventory Investments - trading - Derivative asset - Assets held for sale (Notes 3) - Total current assets PROPERTY AND EQUIPMENT (successful efforts method), at cost: Unproved oil and gas properties Other property and equipment, net of accumulated depreciation of $58,920 and $80,509 as of May 31, 2011 and February 28, 2011, respectively OTHER ASSETS Assets held for sale (Note 3) Oil and gas gathering facilities, net of accumulated depreciation and amortization of $717,706 as of February 28, 2011 - Unproved oil and gas properties, net of accumulated depletion, depreciation & amortization of $2,021,586 as of February 28, 2011 - Other property and equipment, net of accumulated depreciation of $118,214 as of May 31, 2011 and February 28, 2011, respectively Deposits Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accounts payable - affiliates - Notes payable - affiliate - Dividends payable Liabilities held for sale (Note 3) - Total current liabilities LONG TERM LIABILITIES Derivative liability Contingent liability - deferred gain Liabilities held for sale - non current (Note 3) - Total long term liabilities Total liabilities Commitments and contingencies (Notes7 and 9) STOCKHOLDERS' EQUITY New Frontier Energy, Inc stockholders' equity: Preferred stock, $.001 par value, 25,000,000 shares authorized: Series A Convertible, 100,000 shares authorized, none issued and outstanding - - Series B Convertible, 36,036 shares authorized, 17,510 and 17,860 issued and as of May 31, 2011 and February 28, 2011, respectively, aggregate liquidation preference of $1,751,000 18 18 Series C Convertible, 230,000 shares authorized, none issued and outstanding - - Common stock, $.001 par value, 500,000,000 shares authorized, 68,734,635 and 68,644,891 shares issued and outstanding as of May 31, 2011 and February 28, 2011, respectively Additional paid in capital Accumulated deficit ) ) Total New Frontier Energy, Inc. stockholders' equity Noncontrolling interest - discontinued operation - Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the condensed consolidated financial statements. 2 NEW FRONTIER ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Month Periods Ended May 31, Oil and gas revenue Operating expenses: Exploration costs - Lease operating expense - General and administrative, including $7,250 and $111,874 of share-based compensation Depreciation and amortization expense Impairment and abandonment expense Total operating expenses Loss from operations ) ) Other income (expense): Change in fair value of derivative financial instruments Other ) ) Other income, net Loss before income taxes ) ) Income taxes - - Loss from continuing operations ) ) Discontinued operations - (Note 3) Gain on disposal - Income from discontinued operations Net loss (income) attributable to noncontrolling interest - discontinued operations ) Total discontinued operations Net income attributable to New Frontier Energy, Inc. Preferred stock dividends ) ) Net income attributable to common shareholders $ $ Loss from continuing operations per common share: Basic and diluted $
